ELLIS, Judge.
This is a suit by J. E. Wright, d/b/a Wright’s Seed Company against A. G. Alford for the purchase price of a bulk milk tank, its accessories, and a hot water heater. This suit also seeks recognition of Wright’s vendor’s lien on the goods sold.
Plaintiff alleged a sale for the price of $3,500.00 and that the price was accepted by the defendant before delivery of the property. Defendant’s answer is in the form of a general denial.
There is no testimony in the record on appeal due to the fact that it was not transcribed by the Court Reporter. The finding of facts by the Trial,Court is as follows:
“This matter has been delayed since the appeal was first taken and extensions have been granted due to the fact that the Court Reporter had not filed the transcript of the testimony.
“The facts are easily recalled by the Court and are simple. The plaintiff sold to the defendant a tank and delivered same. The defendant did not pay for it. The principal defense being that the plaintiff would not let the defendant pay for the tank in installments fixed by the defendant and restricted by the defendant to amounts that' suited the defendant’s convenience.”
In the absence of testimony in the record this Court and the parties are bound by the facts found by the Trial Judge. The Court found that plaintiff had sold and delivered the equipment to the defendant who refused to pay because plaintiff would not agree to payment by installments as fixed by defendant.
Finding no error in the judgment of the District Court it is affirmed.
Affirmed.